UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6940



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS ALLEN BREWER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, District Judge.
(CR-91-342)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Allen Brewer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Allen Brewer seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp.   2000)   and   his   subsequent   motion   for   a   certificate   of

appealability. Although Brewer’s § 2255 motion was successive, the

district court denied relief on the merits. Because Brewer did not

obtain authorization from this court to file his successive motion

in the district court, we deny a certificate of appealability and

dismiss the appeal because the district court lacked authority to

consider it. See 28 U.S.C.A. §§ 2244(b)(3), 2255 (West Supp. 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2